         Case 19-01346       Doc 17      Filed 10/30/19 Entered 10/30/19 08:26:35          Desc Order
                                            Contg 341 Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                   CHAPTER 7
In Re:                                                             Bankruptcy No.

Susan L. Roman                                                     19−01346

Debtor(s)



                              ORDER Continuing Meeting of Creditors



TO:
Susan L. Roman, Debtor(s);
Steven G. Klesner, Attorney for Debtor(s)
Sheryl Schnittjer, Trustee
U.S. Trustee;



IT IS HEREBY ORDERED that a Continued §341 Meeting of Creditors will be held on:

                                         November 18, 2019 at 12:45 PM
                         At: U.S. Courthouse, 111 7th Ave SE, Room 120, Cedar Rapids, IA

Debtor(s), Attorney for Debtor, and Trustee shall be present at said Meeting.

IT IS FURTHER ORDERED that the Attorney for Debtor is directed to immediately serve a copy of this order on the
appropriate parties and to file proof of said service with the Clerk's office.




ORDERED October 30, 2019




                                                            Thad J. Collins
                                                            Bankruptcy Judge
